Citation Nr: 0206783	
Decision Date: 06/24/02    Archive Date: 07/03/02

DOCKET NO.  00-12 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to assignment of an evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted service connection for PTSD and assigned a 
10 percent rating effective April 24, 1998.  By rating 
decision in May 2000, the RO assigned a 30 percent rating, 
also effective from April 24, 1998.  However, as the veteran 
has not clearly expressed an intent to limit the appeal to a 
30 percent disability rating, then RO and Board are required 
to consider entitlement to all available ratings for that 
condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  This case 
was previously before the Board and was remanded in April 
2001.


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
depression, anxiety, sleep impairment, panic attacks, memory 
loss flattened affect, some difficulty with complex commands 
and difficulty in establishing and maintaining effective work 
and social relationship resulting in occupational and social 
impairment with reduced reliability and productivity. 


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 50 
percent, but no higher, for the veteran's service-connected 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. Part 4, including § 4.7 and Diagnostic 
Code 9411 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports, including the report of a March 2002 
examination conducted pursuant to the Board's remand.  The 
record also includes other VA examination reports, VA and 
private outpatient and hospital treatment records, and Social 
Security Administration records.  Significantly, no 
additional pertinent evidence has been identified by the 
veteran as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
veteran with his claims.  The record further shows that the 
personal hearings were scheduled at the veteran's request, 
but he failed to report for such hearings.

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased evaluation for PTSD.  The 
discussions in the rating decision, statement of the case, 
supplemental statements of the case, and remand from the 
Board have informed the claimant of the information and 
evidence necessary to warrant entitlement to a higher 
disability rating.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of his claim and has notified the claimant of the 
information and evidence necessary to substantiate this 
claim.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).


Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants assignment of 
a higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 
594 (1991).  Moreover, in the present case the severity of 
the PTSD disability is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time in order to determine if staged ratings 
are appropriate.  See Fenderson v. West, 12 Vet.App. 119 
(1999).

The Board notes at this point that the veteran's claim of 
entitlement to service connection for PTSD was received in 
April 1998.  This disability is therefore rated under the 
current version of Diagnostic Code 9411 which provides that a 
30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, and recent 
events).  

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

The record in this case includes numerous pertinent medical 
records as well as the statements offered by and on the 
veteran's behalf.  The evidence clearly shows that the 
veteran's PTSD symptomatology is productive of occupational 
and social impairment. 

Many of the items of evidence document depressed mood, 
anxiety, panic attacks and chronic sleep impairment.  For 
example, the veteran reported sleep disturbances at the time 
of a June 1998 VA examination.  The veteran was hospitalized 
in July 1998 at which time his mood was described as 
dysphoric, predominantly sad and anxious.  Insomnia was again 
reported in a November 2000 private medical report as was 
difficulty completing tasks in a timely manner due in part to 
memory problems.  A March 1999 private Intake Assessment 
reflects that the veteran reported with symptoms of 
depression and anxiety and that he further reported insomnia 
and panic attacks.  Depression was also noted in an April 
1999 private medical record.  The most recent VA examination 
in March 2002 revealed complaints of not sleeping well and 
the veteran was noted to be tense and anxious during the 
examination and his mood was depressed.  However, the PTSD 
symptoms of depressed mood, anxiety, panic attacks weekly or 
less often, chronic sleep impairment and mild memory loss are 
included among the rating criteria for the current 30 percent 
rating under Diagnostic Code 9411.  

On the other hand, the evidence includes some medical reports 
which show flattened affect, panic attacks more than once a 
week, occasional difficulty with speech, some difficulty in 
understanding complex commands and difficulty in establishing 
and maintaining effective work and social relationships.  The 
examiner who conducted the March 2002 VA examination reported 
that the veteran's affect was dull and blunted.  It was also 
reported that the veteran's speech was clipped although of 
normal rate and volume.  Other evidence of record shows 
difficulty in maintaining effective social and work 
relationships.  Several medical records refer to social 
isolation and problems with adapting to certain work 
situations over the years.  The Board notes that the criteria 
for the next higher rating of 50 percent include such 
symptoms of flattened affect, panic attacks more than once a 
week, occasional difficulty with speech, some difficulty in 
understanding complex commands and difficulty in establishing 
and maintaining effective work and social relationships.

It appears that the veteran's PTSD includes symptoms listed 
under the criteria for the current 30 percent rating as well 
as for the next higher rating of 50 percent.  The Board 
believes that some consideration should also be given to the 
veteran's overall psychiatric status as reflected by reported 
Global Assessment of Functioning (GAF) scores.  A review of 
pertinent medical records shows that the GAF scores have 
varied from between approximately 45 and 75 during the course 
of the appeal.  The GAF scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV].  A 41-50 score indicates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning.  A 51-60 score 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or  moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
61-70 rating indicates some mild symptoms or some difficulty 
in social, occupational or school functioning, but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

The most recent VA examination report reflects a GAF score of 
60 and an August 2000 VA outpatient record shows a GAF score 
of 55.  At the time of the July 1998 hospitalization, a GAF 
score of 70 was reported with a score of 75 over the previous 
year.  The Board notes that November 2000 psychological 
assessment shows a GAF score of 41, however it appears that 
the GAF scores have most consistently been in the 55 to 70 
range.  While no exact correlation to the criteria listed 
under Code 9411 is possible, the Board believes that the 
reported GAF scores also reflect some symptoms listed under 
the criteria for a 30 percent rating as well as some covered 
under the criteria for a 50 percent rating. 

The Board is thus presented with an evidentiary record which 
shows some fluctuation of PTSD symptoms between the 30 
percent and 50 percent criteria over the period covered by 
the appeal.  Under the circumstances of this case, the Board 
is compelled to conclude that there is a state of equipoise 
between the positive evidence and the negative evidence on 
the question of whether the current 30 percent rating or the 
next higher rating of 50 percent is more appropriate.  In 
such a situation, 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3 
require that the determination be made in the veteran's 
favor.  Accordingly, the Board finds that entitlement to a 50 
percent rating for PTSD is warranted.  Moreover, the Board 
finds that such 50 percent rating is appropriate during the 
entire period covered by the appeal. 

However, the Board must also find that the clear 
preponderance of the evidence is against entitlement to a 
rating in excess of 50 percent.  The medical evidence of 
record shows that the veteran has expressed a history of 
suicidal ideation.  However, the evidence also shows that the 
veteran does not have obsessional rituals, impaired impulse 
control, spatial disorientation, or illogical, obscure, or 
irrelevant speech.  While the veteran is noted to be 
depressed, the record does not show that his ability to 
function independently, appropriately, and effectively has 
been affected.  The Board notes that the medical evidence 
demonstrates that the veteran has adequate insight and 
judgment regarding his common everyday living.  With regard 
to neglect of personal appearance and hygiene, it is noted 
that the medical records reflect that the veteran has good 
hygiene and grooming and he dresses appropriately.  Further, 
the most recent VA examination resulted in assignment of a 
GAF score of 60 which does not suggest any of the criteria 
for a 70 percent rating are present.  In sum, the totality of 
the evidence is against a finding that the criteria for a 
rating in excess of  50 percent have been met.

In closing, the Board acknowledges that certain private 
treatment records do reflect lower GAF scores and that 
medical evidence associated with the veteran's Social 
Security claim do portray a severe PTSD disability picture.  
However, the Board finds the reports of VA examiners to be 
more probative as to the severity of impairment actually 
attributable to the PTSD alone.  The most recent VA 
examination conducted by a medical doctor included a review 
of the claims file.  The report of that examination set forth 
in detail the veteran's subjective complaints and objective 
clinical findings.  The examiner noted that the veteran 
stated that his tremors (a feature repeatedly reported in 
private PTSD medical reports associated with the Social 
Security claim) had been attributed to Parkinson's disease.  
In reporting the GAF score of 60, the VA examiner commented 
that the assignment of the GAF score referred only to 
psychological, social and occupational functions and did not 
include impairments due to physical or environmental 
limitations.  In sum, the Board finds that this VA 
examination report should be assigned more weight than 
private psychological examinations apparently conducted in 
connection with the Social Security claim.  

In reaching the above determination, the Board in no manner 
doubts the severity of the veteran's PTSD.  However, the 
Board is bound by regulatory rating criteria.  38 U.S.C.A. 
§ 7104(c).  In this case, the preponderance of the evidence 
is against a finding that a rating in excess of 50 percent is 
warranted.  Should the severity of the PTSD increase in the 
future, the veteran may advance an increased rating claim. 


ORDER

Entitlement to a 50 percent rating for PTSD is warranted.  To 
this extent, the appeal is granted subject to the criteria 
governing the payment of monetary awards.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

